Case 19-34054-sgj11 Doc 1274 Filed 10/23/20                 Entered 10/23/20 11:25:14           Page 1 of 3




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                             §
In re:                                                       § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         § Case No. 19-34054-sgj11
                                                             §
                                 Debtor.                     §

                    AMENDED NOTICE OF HEARING
       ON PATRICK DAUGHERTY’S MOTION TO CONFIRM STATUS OF
    AUTOMATIC STAY, OR ALTERNATIVELY TO MODIFY AUTOMATIC STAY

         PLEASE TAKE NOTICE that the following matter is scheduled for hearing on

Wednesday, October 28, 2020 at 9:30 a.m. (Central Time) (the “Hearing”) in the above-

captioned bankruptcy case:


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



AMENDED NOTICE OF HEARING                                                                        PAGE 1 OF 3
Case 19-34054-sgj11 Doc 1274 Filed 10/23/20        Entered 10/23/20 11:25:14      Page 2 of 3




       1.     Patrick Daugherty’s Motion to Confirm Status of Automatic Stay, or Alternatively
              to Modify Automatic Stay [Docket No. 1099] (the “Stay Relief Motion”).

       The Hearing on the Stay Relief Motion will be held before The Honorable Stacey G. C.

Jernigan, United States Bankruptcy Judge, at the United States Bankruptcy Court for the

Northern District of Texas (Dallas Division), Earle Cabell Federal Building, 1100 Commerce

Street, 14th Floor, Courtroom No. 1, Dallas, Texas 75242-1496.

                         [Remainder of Page Intentionally Left Blank]




AMENDED NOTICE OF HEARING                                                          PAGE 2 OF 3
Case 19-34054-sgj11 Doc 1274 Filed 10/23/20    Entered 10/23/20 11:25:14   Page 3 of 3




Dated: October 23, 2020.               PACHULSKI STANG ZIEHL & JONES LLP

                                       Jeffrey N. Pomerantz (CA Bar No.143717)
                                       Ira D. Kharasch (CA Bar No. 109084)
                                       Gregory V. Demo (NY Bar No. 5371992)
                                       10100 Santa Monica Boulevard, 13th Floor
                                       Los Angeles, CA 90067
                                       Telephone: (310) 277-6910
                                       Facsimile: (310) 201-0760
                                       Email:      jpomerantz@pszjlaw.com
                                                   ikharasch@pszjlaw.com
                                                   gdemo@pszjlaw.com

                                       -and-

                                       HAYWARD & ASSOCIATES PLLC

                                       /s/ Zachery Z. Annable
                                       Melissa S. Hayward
                                       Texas Bar No. 24044908
                                       MHayward@HaywardFirm.com
                                       Zachery Z. Annable
                                       Texas Bar No. 24053075
                                       ZAnnable@HaywardFirm.com
                                       10501 N. Central Expy, Ste. 106
                                       Dallas, Texas 75231
                                       Tel: (972) 755-7100
                                       Fax: (972) 755-7110

                                       Counsel for the Debtor and Debtor-in-Possession




AMENDED NOTICE OF HEARING                                                   PAGE 3 OF 3
